Citation Nr: 0028584	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  97-19 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	James W. Stanley, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife and son


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to November 
1946.

This appeal arose from a November 1996 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to 
service connection for PTSD.  In February 1997, the veteran, 
his wife and his son testified at a personal hearing.  In 
March 1998, a decision was rendered which continued to deny 
the requested benefit.  In June 1998, the Board of Veterans' 
Appeals (Board) issued a decision which found that the 
veteran's claim for service connection was not well grounded.

In March 1999, a Joint Motion for Remand was filed, 
requesting that the Board's decision be vacated and the file 
remanded for readjudication of the claim on the merits.  On 
March 12, 1999, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
issued an Order which vacated the June 1998 decision of the 
Board and returned the case to the Board for readjudication 
consistent with its Order.  Copies of the Joint Motion for 
Remand and the Court's Order are included in the claims file.

In December 1999, this case was remanded to the RO for the 
conduct of a personal hearing.  This hearing was held in 
February 2000.  A supplemental statement of the case was 
issued in April 2000, which confirmed and continued the 
denial of the veteran's claim.


FINDING OF FACT

The veteran's subsequently diagnosed PTSD did not originate 
in his service.



CONCLUSION OF LAW

PTSD was not incurred or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.304(f) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

There is no DD-214 or DA Form 20 available in this case, the 
veteran's records having been destroyed in a fire at the 
National Personnel Records Center in 1973.  However, the 
veteran stated at his February 1997 personal hearing that he 
had not engaged in any combat in service, and that his 
primary military occupation was cook.  

The only available service medical record indicated that the 
veteran had reported to sick call in March 1946.  However, 
the nature of his illness is unknown.

The veteran was examined by VA in August 1987.  He offered no 
psychiatric complaints and the objective examination noted 
that he was psychiatrically normal.

In February 1997, the veteran, his wife and his son testified 
at a personal hearing.  He admitted that he had not been 
exposed to a lot in service, that he had been a cook.  He 
indicated that he was transferred to Europe in the fall of 
1945 and was assigned to Berlin.  While in Berlin, he stated 
that he saw the devastation of the war, the bombed-out 
buildings and the hungry civilians, to include children.  He 
stated that he saw dead bodies and that he had personally 
buried three Russians that he had found in the cellar of the 
building in which they kept their fuel.  He also reported 
that some Russian soldiers had fired shots at the building in 
which he was stationed, but he also noted that no one was 
hurt.  He did say that this incident had scared him and had 
made him more cautious.  His wife stated that the veteran had 
trouble sleeping, and would get easily upset and depressed.  
His son testified that his father would never talk about the 
war.

VA examined the veteran in March 1997.  He stated that he had 
some mental health problems, but not much.  He indicated that 
he slept only about two to three hours per night and that he 
often had dreams of being captured and of falling.  He did 
not state that he dreamt of any particular actual service 
event.  The examiner noted that it was difficult to elicit 
intrusive thoughts, although the veteran stated that he often 
thought of things that had happened in the Army.  He 
indicated that he was first called a liar in the Army, when 
he was accused of lying about a hearing loss that made it 
difficult for him to hear commands during basic training.  He 
also noted that some Russian soldiers had shot at the 
building he was stationed at in Berlin, but that no one was 
hurt.  He reported having an exaggerated startle response, as 
well as a dislike of crowds.  He commented that he had not 
seen any combat.

The mental status examination noted minimal eye contact on 
the part of the veteran.  His mood was rather anxious and his 
affect was appropriate to content.  His thought processes and 
associations were logical and tight, and there was no 
looseness of association or confusion.  He displayed no gross 
memory impairment and he was oriented in three spheres.  He 
denied any hallucinations or delusions.  The diagnosis was 
PTSD.

A unit history of the 10th General Dispensary, the unit with 
which the veteran served, showed the various health 
activities with which the unit was engaged.  An excerpt about 
Berlin from World War II, Encyclopedia of the War Years, was 
also submitted.  This contained information about the war 
activities in and around Berlin.

The veteran submitted excerpts from American Forces in Berlin 
in support of his claim.  This concerned itself with the 
American occupation of Berlin and contained photographs of 
rubble in the streets and textual material.  It offered no 
confirmation of the veteran's claimed stressors.

The veteran also submitted statements from individuals who 
had served during the occupation of Berlin (although there 
was no indication that they actually served with the 
veteran).  J.H.S., in June 1998, described his experiences as 
a member of the German occupation forces; however, he offered 
no confirmation of the veteran's reported stressors.  In 
August 1998, S.R.S. also submitted a statement concerning his 
experiences as a member of the occupation forces.  He 
confirmed the degree of devastation and the number of dead 
strewn about the city.  He indicated that most soldiers 
ignored the rubble.  A third statement from C.L.G., submitted 
in August 1998, merely indicated that he was one of the first 
to enter Berlin.

The veteran testified at a personal hearing in February 2000, 
at which time he reiterated much of his earlier testimony.  
He indicated that, after he arrived in Berlin, he served as a 
receptionist for two weeks and then as a cook.  On one 
occasion he had to remove three Russian bodies from a cellar 
in the house in which he was stationed.  He commented that 
they had smelled terrible and had fallen apart.  He burned 
the bodies; there were no witnesses to this and he did not 
report it.  He also noted that, despite the war being over, 
some Russians fired at the house he was in.  There were no 
injures and they were caught by the Military Police.  He 
still reported jumping whenever he hears gunfire.  His wife 
indicated that he now talked more about the war, but that he 
was very depressed and would wake up during the night.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for PTSD is not 
warranted.  Initially, it is noted that the veteran was not 
engaged in combat.  The evidence indicated that his military 
occupation was cook.  He admitted, during his February 1997 
hearing testimony, his March 1997 VA examination and his 
February 2000 hearing testimony, that he had not been 
involved in combat.  According to Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993), when it has been determined that a 
veteran was not engaged in combat, "...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  (cite omitted).  
Instead, the record must contain service records which 
corroborate the veteran's testimony as to the occurrence of 
the claimed stressor."  See also Swann v. Brown, 5 Vet. App. 
229 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1991).  There 
is no evidence in the record that the veteran experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity to self or others.  The 
veteran has claimed that he saw many dead bodies in Berlin, 
to include three Russian soldiers that he personally buried.  
He also claimed to have been in a building that some Russian 
soldiers fired their weapons at.  However, there is no 
corroboration that these events occurred or that he was in 
any personal danger from them.  Clearly, the veteran has 
provided no information of an event that placed him in danger 
that is capable of substantiation.  While he has submitted 
statements from other individuals that had been involved in 
the occupation of Berlin, there is no indication that these 
persons had served with the veteran or had witnessed any of 
his claimed stressors.  Therefore, there is no objective 
evidence of the incurrence of a stressor in service.

It is noted that the VA examination performed in March 1997 
had diagnosed PTSD.  However, this diagnosis alone is 
insufficient to grant this claim since the diagnosis cannot 
provide a nexus between any claimed symptoms and a stressor 
that has not been established.  In other words, there is no 
corroborated objective evidence of the existence of a 
stressor that could support this diagnosis.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for PTSD.



ORDER

Service connection for PTSD is denied.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals



 

